DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe F. Lair (Reg. No. 54,248) on June 15, 2022.
The application has been amended as follows: 
In the claims: 
     Claim 2: in line 3, after “flat electrode,”, delete “and/or” and insert --or--.
     Claim 4: in line 22, delete “and/or” and insert --or--.
     Claim 5: in line 3, after “second connection”, delete “and/or” and insert --or--.
     Claim 6: in line 3, after “flat electrode,”, delete “and/or” and insert --or--.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests all of limitation as claimed.
Re claim 1, the most relevant references, WO 2017/157626 to Labrot et al. (Labrot, see also Patent Translate) and DE 4121385 to Kapfhammer (see also Patent Translate), fail to disclose or suggest a laminated pane arrangement comprising:
a first circuit, which has a first voltage source with a first and second voltage output for providing a first AC voltage;
a second circuit, which has a second voltage source with a first and second voltage output for providing a second AC voltage, 
wherein a maximum voltage of the second AC voltage is greater than a maximum voltage of the first AC voltage and the first and second AC voltages have the same frequency, 
wherein the first voltage output of the first voltage source is electrically conductively connected only to the first connection of the first flat electrode and the second voltage output of the first voltage source is electrically conductively connected only to the first connection of the second flat electrode, and 
wherein the first voltage output of the second voltage source is electrically conductively connected only to the first connection of the second flat electrode and the second voltage output of the second voltage source is electrically conductively connected only to the second connection of the second flat electrode.
As shown in Fig. 2-4, Labrot only discloses a laminated pane arrangement comprising: 
a laminated pane with an outer pane 1 and an inner pane 2 that are joined to one another via a thermoplastic intermediate layer 3, wherein a functional element 5 is embedded in the thermoplastic intermediate layer 3, which functional element 5 includes an active layer 11 based on liquid crystals, whose optical properties are controllable by a first flat electrode 12 and a second flat electrode 13.
Further, as shown in Fig. 1, Kapfhammer only discloses a functional element comprising an active layer 12, whose optical properties are controllable by a first flat electrode 1 and a second flat electrode 2, wherein the first flat electrode 1 has a first and a second connection 8 and 9, and wherein the second flat electrode 2 has a first and a second connection 10 and 11.
Re Claim 4, Labrot and Kapfhammer also fail to disclose a laminated pane arrangement comprising:
a first circuit, which has a first voltage source with a first and second voltage output for providing a first AC voltage; and
a second circuit, which has a second voltage source with a first and second voltage output for providing a second AC voltage, 
wherein the frequency of the second voltage source is greater than the frequency of the first voltage source, 
wherein the first voltage output of the first voltage source is electrically conductively connected only to a first connection of the first flat electrode and the second voltage output of the first voltage source is electrically conductively connected only to a first connection of the second flat electrode,
wherein the first voltage output of the second voltage source is electrically conductively connected, with the interposition of a high-pass filter, to the first connection connected to the first voltage source or to a further first connection of the first flat electrode, and the second voltage output of the second voltage source is electrically conductively connected, with the interposition of a high-pass filter, to a second connection of the first flat electrode, 
or 
wherein the first voltage output of the second voltage source is electrically conductively connected, with the interposition of a high-pass filter, to the first connection connected to the first voltage source or to a further first connection of the second flat electrode, and the second voltage output of the second voltage source is electrically conductively connected, with the interposition of a high-pass filter, to a second connection of the second flat electrode, and 
wherein the high-pass filters are in each case designed such that the high-pass filters are permeable to the higher-frequency AC voltage of the second voltage source and block a lower-frequency AC voltage of the first voltage source.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 15, 2022